 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHINGLE SPRINGS BAND OF MIWOK                     No. 2:08-cv-03133-KJM-AC
      INDIANS,
12                                                      ORDER
                         Plaintiff,
13
             v.
14
      CESAR CABALLERO,
15
                         Defendant.
16

17
                    In light of the court’s order granting plaintiff’s motion for voluntary dismissal the
18
     above-captioned case is ready to be closed. To that end, the court notes that two motions to
19
     dismiss, one by plaintiff and one by defendant, were filed several years ago, before the case was
20
     closed the first time, ECF No. 259, and plaintiff’s subsequent Ninth Circuit appeal was initiated,
21
     ECF No. 264. See Pl.’s Mot. to Dismiss Def.’s Counterclaims, ECF No. 226; Def.’s Mot. to
22
     Dismiss, ECF No. 256. To the extent it is necessary to address these motions before closing the
23
     case now, the court does so here.
24
                    On September 17, 2012, plaintiff moved to dismiss or strike the counterclaims
25
     defendant included in his answer to the third amended complaint, styled as “affirmative answers”
26
     and a “prayer” for judgment, ECF No. 222. See Pl.’s Mot. to Dismiss Def.’s Counterclaims. To
27
     the extent defendant’s statements were intended as counterclaims, they must be dismissed,
28
                                                       1
 1   because they are identical to defendant’s original counterclaims, ECF No. 11, which were
 2   dismissed with prejudice, ECF No. 33. Accordingly, plaintiff’s motion to dismiss at ECF No.
 3   226 is GRANTED.
 4                  On February 4, 2013, defendant moved to dismiss plaintiff’s claims based on lack
 5   of subject matter jurisdiction. ECF No. 256. Two days later, he filed a response to plaintiff’s
 6   motion for summary judgment, in which he included the same motion to dismiss arguments, and
 7   noted the filing “amended doc. 256,” his motion to dismiss. ECF No. 258. The motion to
 8   dismiss, with or without this later amendment, is now moot, given the court’s order dismissing
 9   plaintiff’s claims, ECF No. 339. Accordingly, defendant’s motion to dismiss at ECF No. 256 is
10   DENIED.
11                  For the foregoing reasons, it is hereby ORDERED:
12                  1.     Plaintiff’s motion to dismiss or, in the alternative, to strike plaintiff’s
13                         counter claims, ECF No. 226, is GRANTED and defendant’s counter-
14                         claims are DISMISSED;
15                  2.     Defendant’s motion to dismiss at ECF No. 256 is DENIED as moot;
16                  3.     The clerk is DIRECTED to close the case.
17   DATED: July 8, 2019.
18

19                                                    UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                        2
